Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 07/14/2020.
Information Disclosure Statement filed on 10/08/2020 has been considered by the examiner.
Claims 1-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


  1. (Currently Amended) A method 
said anonymization process 
[[-]]a step of reception 
[[-]] a step of identification 
[[-]] a step of encoding 
[[-]] a step of generation 
[[-]] a step of sending 

2. (Currently Amended) The method 1, characterized in that it further comprises a step of recording 

3. (Currently Amended) The method 

4. (Currently Amended) The method 

5. (Currently Amended) The method 

6. (Currently Amended) The method 

7. (Currently Amended) The method 

8. (Currently Amended) The method 

9. (Currently Amended) The method 



11. (Currently Amended) The method 

12. (Currently Amended) A computer program product comprising one or more instructions that can be interpreted or executed by a processing unit of an electronic communication device 

13. (Currently Amended) An electronic communication device 
[[-]] a communication means 
[[-]] a data memory 

[[-]] Identify, from the sensitive data identification repository 
[[-]] Generate, from the anonymization repository 
[[-]] Generate, from the anonymized data and from the response message (MRR2), an anonymized response message (MRR2')[[.]];
said communication means 

14. (Currently Amended) A system 
[[-]] an electronic communication device 
[[-]] an electronic communication device 

15. (Currently Amended) The system 



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
	After searches and consideration, the examiner the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446